DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 12, 13, 15-18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burlew et al. (2020/0156123) in view of McDavid (5,971,837).
With respect to claim 1, Burlew teaches an abrasive blast cabinet (100), said blast cabinet comprising: a plurality of panels attached to one another defining an enclosed volume (Figs. 1-4); a view port (51) positioned within one of said panels (Fig. 1), said view port providing a line of sight into said enclosed volume (Figs. 1 and 4); at least one illumination device (161-164) mounted on a panel (Figs. 1-4).  
Burlew does not explicitly teach at least one illumination device mounted on said one panel (claim 1)
As for claim 1, McDavid also drawn to abrasive blast cabinets, teaches at least one illumination device (41) mounted on said one panel (4; see: Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the single panel of McDavid in the cabinet of Burlew, in order to make the cabinet of fewer parts. 

As for claim 2, Burlew teaches wherein said at least one illumination device is mounted adjacent to said view port (Figs. 1, 2, and 4).  
As for claim 3, Burlew teaches a frame mounted (67) on said one panel surrounding said view port (51); a transparent plate (65) positioned between said frame and said one panel, said transparent plate overlying said view port (Figs. 1-4).  
As for claim 5, Burlew teaches wherein said at least one panel further comprises one or more access ports providing access to said enclosed volume (Figs. 1-4).  
As for claim 6, Burlew teaches wherein said at least one illumination device comprises a light emitting diode (paragraph 47).  
As for claim 8, Burlew and McDavid teach all of the claimed elements, as is discussed above, as well as Burlew teaches a plurality of illumination devices (paragraph 47).  
	As for claims 10, 12, and 13, Burlew and McDavid teach all of the claimed elements, as is discussed above.
As for claim 15, Burlew further teaches a space frame (5) formed from a plurality of elongate members attached to one another (Fig. 1); a plurality of panels attached to said elongate members (Fig. 1).
As for claim 16, Burlew teaches wherein said space frame defines a parallelepiped (Fig. 1).  
As for claim 17, Burlew teaches wherein said space frame defines a rectangular prism and a cube is an obvious alternative known in the art (Fig. 1).  
As for claim 18, Burlew teaches wherein said space frame further comprises a plurality of legs formed from a plurality of said elongate members (Fig. 1).  
As for claims 21, 22, and 24, Burlew and McDavid teach all of the claimed elements, as is discussed above.

Claims 7, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burlew and McDavid, as is applied to claims 1, 8, and 21 above, further in view of Publ et al. (6,878,046).
With respect to claims 7, 14, and 25, Burlew and McDavid teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said at least one illumination device comprises an incandescent bulb or a fluorescent bulb (claims 7, 14, and 25).  
As for claim 7, Publ also drawn to blast cabinets, teaches wherein said at least one illumination device comprises an incandescent bulb or a fluorescent bulb (column 4, lines 13-22). 
As for claim 14, Publ teaches wherein said plurality of illumination devices comprise at least one incandescent bulb or at least one fluorescent bulb (column 4, lines 13-22).  
As for claim 25, Publ teaches wherein said plurality of illumination devices comprise at least one incandescent bulb or at least one fluorescent bulb (column 4, lines 13-22).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the incandescent/fluorescent bulb of Publ in the blast cabinet of Burlew, since they are known to be obvious alternatives in the art (see: column 4, lines 13-22 of Publ). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burlew and McDavid, as is applied to claims 15 and 19 above, further in view Williams et al. (6,712,677).
	With respect to claims 19 and 20, Burlew and McDavid teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said elongate members are tubular members (claim 19); wherein said tubular members have a rectangular cross section (claim 20).  
As for claim 19, Williams also drawn to abrasive blast cabinets, wherein said elongate members are tubular members (12 and 14).  
As for claim 20, Williams teaches wherein said tubular members have a rectangular cross section (Fig. 1).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the tubular members of Williams in the blast cabinet of Burlew, in order to provide support and routing space (Fig. 1 of Williams). 


Allowable Subject Matter
Claims 4, 9, 11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As for claim 4, the prior art does not teach or suggest wherein said at least one illumination device is positioned between said transparent plate and said frame, along with the other limiting elements of claims 1-4
As for claim 9, the prior art does not teach or suggest wherein said plurality of illumination devices are positioned surrounding said view port; along with the other limiting elements of claims 8 and 9.
As for claim 11, the prior art does not teach or suggest wherein said plurality of illumination devices are positioned between said transparent plate and said frame; along with the other limiting elements of claims 8-11.
As for claim 23, the prior art does not teach or suggest wherein said plurality of illumination devices are positioned between said transparent plate and said frame; along with the other limiting elements of claims 15 and 21-23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/26/2022